Citation Nr: 1144247	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  08-15 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1975 and August 1980 to August 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2009, the Veteran testified during a personal hearing at the RO and, in November 2010, the Veteran, sitting at the RO, testified at a Travel Board hearing before the undersigned.  Transcripts of these hearings are associated with the claims file.

The issue was remanded in February 2011 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his current back disability is related to both periods of service.  Specifically, he stated that he initially injured his back during his first period of service in 1973 and had subsequent injuries, albeit, had more pain during the second period of service. 

The Veteran's personnel records reflect that he was a heavy equipment mechanic.  His duties consisted of, but were not limited to, changing oil, tires, tracks, and cylinders.  The Veteran was also a mechanic post-service.  He stated that he reinjured his back post-service; and that he, in essence, was more susceptible to recurrent back injury given his prior injuries in service.    He also testified that he received treatment for a back disability in 1976, which was after his first period of service, but before his second period of service.  

The Veteran submitted records from Hunting VA Medical Center dated from March 1977 to April 1977.  These records were not previously of record despite the RO's attempt to obtain them.  It was noted that the Veteran was a mechanic and injured his back in 1973 when he lifted a heavy piece of equipment.  He developed acute pain and was prescribed strengthening exercises.  The Veteran reported a constant mild ache and lower back pain radiating to the back and medial side of the right thigh.  He stated that he was experiencing weakness in both legs and tingling sensations of the right leg.  Upon examination, no neurological deficit was noted.  An x-ray of the L-S spine showed slight narrowing of the lumbosacral intervertebral disk space with otherwise no significant abnormalities.  Another April 1977 record noted that the Veteran injured his back on March 30, 1977 when he lifted heavy tires.  He was diagnosed with acute lumbosacral sprain.  The Veteran was seen by an orthopedic surgeon in April 1977.  He was discharged and prescribed bed rest and pain medication (Tylenol) for an acute lumbosacral sprain.  He was to be followed by the surgical clinic.

The Board notes that service treatment records from the Veteran's first period of service dated from April 1972 to August 1975 are not of record.  The RO has requested them but has not received any documentation that they are unavailable. VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  As additional action by the RO may be fruitful in either obtaining the Veteran's service treatment records or documenting information that the records cannot be obtained, the Board determines that further development is warranted.  See Dixon v. Derwinski, 3 Vet. App. 261, 263-64 (1992).

With regard to the second period of service dated from August 1980 to August 1983, a May 1980 Report of Medical History for reenlistment noted back pain in 1976 (with no current symptoms).  Service treatment records dated in August 1982 reflect treatment for back pain.  It was noted that the Veteran had a history of back pain.  The back pain was not related to specific trauma.  The Veteran was diagnosed with chronic muscle strain in the interscapular region.  (Emphasis added).  

A November 1982 record noted complaints of lower back pain and muscle spasms after lifting a motor.  He also complained of pain in his legs.  The Veteran was diagnosed with a back injury.  X-ray of the lumbar spine was negative.  He was diagnosed with low back strain. 

Post-service treatment records reflect that the Veteran had a history of back difficulty, to include a civilian job-related back injury in 1998.  He had to undergo multiple surgeries for his back.

The Veteran was afforded a VA examination in February 2007 (with a March 2007 addendum) and March 2011.  These examinations are inadequate to decide the claim on the merits.  

The March 2007 VA examination does not adequately address the fact that the condition diagnosed during the Veteran's second period of service was considered "chronic" and may have been accompanied by neurological symptoms.  The examiner refers in his report to these in-service injuries as "acute and transitory."  However, the VA examiner did not conduct a claims file review (nor was the claims file complete with service treatment records from the Veteran's first period of service).  The VA examiner did not consider the Veteran's lay statements or the possibility of aggravation of a prior back disability during the second period of service.

The March 2011 VA examination does not address the Veteran's injuries from his first period of service as referred to in the subsequent received VA treatment records from 1977.  Additionally, the Veteran was diagnosed with a back injury prior to his reenlistment, but after his first period of service.  It is unclear whether the Veteran's preexisting low back disability was permanently aggravated beyond the normal course of active military service and/or whether the Veteran's in service back injuries made him more susceptible to reinjury.  So it is incumbent on the Board to return this case to the RO so the Veteran can be reexamined by a physician or by delegation under his/her authority.  See Stegall v. West, 11 Vet. App. 268 (1998) (As a matter of law, the veteran is entitled to the RO's full compliance with the Board's remand directives).

The Board finds that the Veteran is competent to testify that he injured his back during his first period of service...

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, the RO should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The RO should contact the NPRC (National Personnel Records Center) and request a search for any and all records, medical and personnel, if available, from April 1972 to August 1975.  The RO should also contact the Surgeon General, Department of the Army (ARPERCEN), for any information they may have regarding the Veteran.  Any information obtained is to be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  The RO should prepare a memorandum of unavailability following procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  Then schedule the Veteran for a VA examination, with an appropriate examiner, for the purpose of ascertaining the etiology of his back disability.  The claims file must be made available to and be reviewed by the examiner and the examination report should note that the claims file was reviewed.  The examiner should provide the rationale for the opinions provided.  The examiner should specifically opine as to the following:  

(a)  Is it as likely as not (50 percent probability or greater) that any current back disability first manifested during the Veteran's active service from April 1972 to August 1975 and August 1980 to August 1983, or is otherwise related to the Veteran's active service?  

(b)  Did the Veteran's pre-service low back strain prior to the second period of service increase in severity during his second period of active duty service (August 1980 to August 1983)? 

(c)  If so, was such increase in the severity of the Veteran's (pre-service) low back strain due to the natural progression of that condition (representing a permanent worsening of the underlying pathology of that pre-service condition)?

The examiner should consider the Veteran's statements regarding injury, and the treatment records demonstrating a current back disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

A complete rationale must be provided for all opinions rendered.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.  

5.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case, and should be afforded an appropriate period of time within which to respond thereto.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


